Case 2:20-cv-04790-PA-RAO Document 42 Filed 07/16/20 Page 1 of 4 Page ID #:164


 1 CHRISTOPHER G. RENNER (Pro Hac Vice)
    chrisrenner@dwt.com
 2 DOUGLAS E. LITVACK (Pro Hac Vice)
    douglitvack@dwt.comn
 3 DAVIS WRIGHT TREMAINE LLP
   1919 Pennsylvania Avenue, NW; Suite 800
 4 Washington, D.C. 20006
   Telephone: (202) 973-4200
 5 Facsimile: (202) 973-4499
 6 JOHN F. MCGRORY, JR. (Pro Hac Vice)
    johnmcgrory@dwt.com
 7 ASHLEE AGUIAR (Pro Hac Vice)
    ashleeaguiar@dwt.com
 8 DAVIS WRIGHT TREMAINE LLP
   1300 SW Fifth Avenue, Suite 2300
 9 Portland, Oregon 97201
   Telephone: (503) 241-2300
10 Facsimile: (503) 778-5299
11 EVERETT W. JACK, JR. (State Bar No. 313870)
    everettjack@dwt.com
12 SCOTT R. COMMERSON (State Bar No. 227460)
    scottcommerson@dwt.com
13 DAVIS WRIGHT TREMAINE LLP
   865 South Figueroa Street, 24th Floor
14 Los Angeles, California 90017-2566
   Telephone: (213) 633-6800
15 Facsimile: (213) 633-6899
16 Attorneys for Plaintiff
   The PLS.com, LLC
17
18                           UNITED STATES DISTRICT COURT
19                         CENTRAL DISTRICT OF CALIFORNIA
20                                  WESTERN DIVISION
21 The PLS.com, LLC, a California limited    Case No. 2:20-cv-04790-PA-RAO
   liability company
22                                           STIPULATION REGARDING
                         Plaintiff,          AMENDMENT OF COMPLAINT
23
           vs.
24                                           Assigned to the Hon. Percy Anderson
   The National Association of Realtors;     Courtroom 9A, 9th Floor
25 Bright MLS, Inc.; Midwest Real Estate
   Data, LLC; and California Regional        Action Filed: May 28, 2020
26 Multiple Listing Service, Inc.,
27                           Defendant.
28

     STIPULATION REGARDING AMENDMENT OF COMPLAINT
     (Case No. 2:20-cv-04790-PA-RAO)
     4848-8488-6723v.1 -
Case 2:20-cv-04790-PA-RAO Document 42 Filed 07/16/20 Page 2 of 4 Page ID #:165


 1                  STIPULATION REGARDING AMENDMENT OF COMPLAINT
 2             Plaintiff PLS.com, LLC (“PLS”), and Defendants The National Association
 3 of Realtors; Bright MLS, Inc.; Midwest Real Estate Data, LLC; and California
 4 Regional Multiple Listing Service, Inc. (“Defendants”), through their counsel of
 5 record, enter into this Stipulation with reference to the following facts:
 6             1.          PLS filed this action alleging antitrust violations against Defendants.
 7             2.          Pursuant to the Central District of California’s Local Rules and the
 8 Court’s Standing Order, the parties have been working together to narrow their
 9 disputes about PLS’s Complaint in order to limit the burden on the Court.
10             3.          Following meet-and-confer discussions between PLS and each
11 Defendant, PLS has indicated it will file an Amended Complaint on July 20, 2020.
12 Defendants therefore need not answer or otherwise respond to the initial Complaint
13 as it will be mooted by the Amended Complaint.
14             4.          The parties have agreed to meet and confer further following the filing
15 of the Amended Complaint.
16             5.          Should PLS decide to further amend the Amended Complaint after the
17 second round of meeting and conferring, Defendants consent to PLS filing a Second
18 Amended Complaint on or before August 10, 2020.
19             6.          PLS will inform Defendants whether it will file a Second Amended
20 Complaint no later than August 3, 2020, at 5:00 p.m. PDT.
21             7.          The parties agree they will not serve discovery until Defendants file an
22 Answer or the Motions to Dismiss are denied, whichever occurs first.
23             8.          The Court has not granted any prior extensions in this action.
24             SO STIPULATED.
25
26
27
28
                                                        1                       DAVIS WRIGHT TREMAINE LLP
     STIPULATION REGARDING AMENDMENT OF COMPLAINT                                  865 S. FIGUEROA ST, SUITE 2400
     (Case No. 2:20-cv-04790-PA-RAO)                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                             (213) 633-6800
     4848-8488-6723v.1 -                                                                   Fax: (213) 633-6899
Case 2:20-cv-04790-PA-RAO Document 42 Filed 07/16/20 Page 3 of 4 Page ID #:166


 1 DATED: July 16, 2020                  DAVIS WRIGHT TREMAINE LLP
                                         CHRISTOPHER G. RENNER
 2                                       DOUGLAS E. LITVACK
                                         JOHN F. MCGRORY, JR.
 3                                       EVERETT W. JACK, JR.
                                         SCOTT R. COMMERSON
 4
 5
                                         By:        /s/ Scott R. Commerson
 6                                                       Scott R. Commerson
 7                                            Attorneys for Plaintiff
                                              The PLS.com, LLC
 8
 9 DATED: July 16, 2020               QUINN EMANUEL URQUHART & SULLIVAN LLP
                                        ETHAN GLASS
10
11
                                         By:        /s/ Ethan Glass
12                                                          Ethan Glass
13                                            Attorneys for Defendant
                                              The National Association of Realtors
14
15 DATED: July 16, 2020                  STREAM KIM HICKS WRAGE & ALFARO, PC
                                         ROBERT HICKS
16
17
                                         By:        /s/ Robert Hicks
18                                                         Robert Hicks
19                                            Attorneys for Defendant
                                              California Regional Multiple Listing
20                                            Service, Inc.
21
     DATED: July 16, 2020                ARENT FOX, LLP
22                                       JERROLD ABELES
23
24                                       By:        /s/ Jerrold Abeles
                                                            Jerrold Abeles
25
                                              Attorneys for Defendants
26                                            Bright MLS, Inc. and Midwest Real
                                              Estate Data
27
28
                                          2                          DAVIS WRIGHT TREMAINE LLP
     STIPULATION REGARDING AMENDMENT OF COMPLAINT                      865 S. FIGUEROA ST, SUITE 2400
     (Case No. 2:20-cv-04790-PA-RAO)                                LOS ANGELES, CALIFORNIA 90017-2566
                                                                                 (213) 633-6800
     4848-8488-6723v.1 -                                                       Fax: (213) 633-6899
Case 2:20-cv-04790-PA-RAO Document 42 Filed 07/16/20 Page 4 of 4 Page ID #:167


 1                                SIGNATURE ATTESTATION
 2             I hereby attest that all signatories listed above, on whose behalf this
 3 stipulation is submitted, concur in the filing’s content and have authorized the
 4 filing.
 5
     DATED: July 16, 2020                         DAVIS WRIGHT TREMAINE LLP
 6                                                CHRISTOPHER G. RENNER
                                                  DOUGLAS E. LITVACK
 7                                                JOHN F. MCGRORY, JR.
                                                  EVERETT W. JACK, JR.
 8                                                SCOTT R. COMMERSON
 9
10                                                By:
                                                               Scott R. Commerson
11
                                                       Attorneys for Plaintiff
12                                                     The PLS.com, LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3                         DAVIS WRIGHT TREMAINE LLP
     STIPULATION REGARDING AMENDMENT OF COMPLAINT                              865 S. FIGUEROA ST, SUITE 2400
     (Case No. 2:20-cv-04790-PA-RAO)                                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
     4848-8488-6723v.1 -                                                               Fax: (213) 633-6899
